DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Highly Efficient Organic Solar Cells Consisting of Double Bulk Heterojunction Layers) in view of Che (High Efficiency Single and Multijunction Organic Photovoltaics).
Regarding claims 1 and 15, Huang discloses an organic photovoltaic device comprising (see Fig. 1 and 2):
a first visibly transparent electrode (ITO, see Fig. 1 ); 
a second electrode (Ag) disposed above the first visibly transparent electrode; 
a first bulk heterojunction (BHJ) active layer (PTB7-Th:C71, see Fig. 1) disposed between the first visibly transparent electrode and the second electrode, wherein the first BHJ active layer comprises a first blend of a first electron donor material (PTB7-Th) and a first electron acceptor (C71) material; 
and a second BHJ active layer (PDPP3T:C71)  disposed between the first visibly transparent electrode and the second electrode, wherein the second BHJ active layer comprises a second blend (PDPP3T:C71)  of a second electron donor material (PDPP3T) and a second electron acceptor material (C71), and wherein the second BHJ active layer is directly in contact with the first BHJ active layer; 
wherein an absorption spectrum of the first BHJ active layer is at least partially complementary to an absorption spectrum of the second BHJ active layer (See Fig. 1, overlap of absorption spectrum); 
wherein the first electron donor material is different than the second electron donor material (See Fig. 1); 
wherein a highest occupied molecular orbital (HOMO) energy level of the second electron donor material (PDPP3T) of the second BHJ active layer is within 300 meV (160 meV) of a HOMO energy level of the first electron donor material (PTB7-Th) of the first BHJ active layer (see Fig. 1).
However, Huang does not disclose that the wherein the first electron acceptor material is different than the second electron acceptor material.
Che discloses that non-fullerene acceptors make it possible for the OPV to be almost transparent in the visible while generating power with the absorption in the NIR (pg. 12) and furthermore can increase efficiency in a NIR organic solar cell (see Table 6.1, pg. 115) in comparison to fullerene acceptors.
Che discloses replaces PC71BM with BT-CIC and improves the efficiency of the NIR organic solar cell.
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the PC71BM acceptor of Huang with the BT-CIC acceptor as disclosed by Che because Che discloses it’s an alternative acceptor material for a NIR solar cell (Huang’s back solar cell absorbs in the spectrum) and can increase both efficiency and transparency in the visible light spectrum.
Modified Huang discloses wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron acceptor material (C70) of the first BHJ active layer is within 300 meV (170 meV) of LUMO energy level of the second electron acceptor (BT:CIC)  material of the second BHJ active layer (see Fig. 6.6 of Che and Fig. 1 of Huang).
	However, Huang does not disclose that there is a substrate or that the second electrode is visibly transparent.
	Che discloses that a glass substrate (transparent) can be formed under the first visible transparent electrode (ITO, see pg. 20, first paragraph) and that Ag can be substituted with a transparent electrode material (pg. 20, first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the solar cell of Huang so that there is a transparent substrate, such as glass, and furthermore to replace the Ag electrode with a transparent electrode because Che discloses it is possible to do so.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726